 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13
     SHELLY RAE VALEIKA,                             )    No. 2:19-cv-1042-DB
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR
                                                     )    VOLUNTARY REMAND PURSUANT TO
16                  v.                               )    SENTENCE FOUR OF 42 U.S.C. § 405(g)
17                                                   )
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
24   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
25   purpose of the remand is to offer Plaintiff a new decision.
26
27
28   Stipulation for Voluntary Remand


                                                      1
 1          Upon remand, the Appeals Council will instruct the Administrative Law Judge (ALJ) to
 2   reevaluate Plaintiff’s residual functional capacity, including reconsidering the opinions of State
 3   agency physicians Dr. Friedburg and Dr. Dalton, and explaining the weight given to these
 4   opinions. As necessary, the ALJ will further consider whether Plaintiff can perform work that
 5   exists in significant numbers within the national economy, seek additional vocational expert
 6   testimony, offer Plaintiff the opportunity for a hearing, take further action to complete the
 7   administrative record resolving the above issues, and issue a new decision.
 8
                                                   Respectfully submitted,
 9
10   Date: January 23, 2020                        LAW OFFICES OF LAWRENCE D. ROHLFING

11                                         By:     /s/ Young Chul Cho*
                                                   YOUNG CHUL CHO
12                                                 *By email authorization on January 23, 2020
13                                                 Attorney for Plaintiff

14
     Date: January 23, 2020                        McGREGOR W. SCOTT
15
                                                   United States Attorney
16
                                           By:     /s/ Michael K. Marriott
17                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
18
                                                   Attorneys for Defendant
19
     Of Counsel
20   Jeffrey Chen
     Assistant Regional Counsel
21
     Social Security Administration
22
23
24
25
26
27
28


                                                      2
 1
                                                   ORDER
 2
 3            Pursuant to the parties’ stipulation, IT IS SO ORDRED. 1

 4   DATED: January 24, 2020                /s/ DEBORAH BARNES
                                            UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1
       Pursuant to the parties’ stipulation, the Clerk of the Court shall enter judgment for plaintiff and
     close this case.
                                                        3
